                                     Case 2:17-cv-02134-APG-EJY Document 85 Filed 08/03/20 Page 1 of 2



                       1       WENDY M. KRINCEK, ESQ., Bar # 6417
                               MARCUS B. SMITH, ESQ., Bar # 12098
                       2       LITTLER MENDELSON, P.C.
                               3960 Howard Hughes Parkway
                       3       Suite 300
                               Las Vegas, NV 89169-5937
                       4       Telephone:   702.862.8800
                               Fax No.:     702.862.8811
                       5       Email:       wkrincek@littler.com
                                            mbsmith@littler.com
                       6
                               Attorneys for Defendants
                       7       Dreamdealers USA, LLC d/b/a Exotics Racing,
                               David Perisset, and Roman Thievin
                       8
                                                                UNITED STATES DISTRICT COURT
                       9
                                                                     DISTRICT OF NEVADA
                    10

                    11
                               EDWARD B. DOUGLAS, an individual,                Case No. 2:17-cv-02134-APG-EJY
                    12
                                                  Plaintiffs,
                    13
                               vs.                                              STIPULATION AND ORDER TO
                    14                                                          CONTINUE TRIAL
                               DREAMDEALERS USA, LLC d/b/a
                    15         EXOTICS RACING, A Nevada limited                 (FIRST REQUEST)
                               liability company, DAVID PERISSET, an
                    16         individual, and ROMAN THIEVIN, an
                               individual,
                    17
                                                  Defendant.
                    18

                    19                  Pursuant to LR IA 6-1 and IA 6-2, and LR 7-1 and 26-3, Defendants DREAMDEALERS
                    20         USA, LLC d/b/a EXOTICS RACING, DAVID PERISSET, and ROMAN THIEVIN, and Plaintiff
                    21         EDWARD B. DOUGLAS, by and through their respective attorneys of record, hereby stipulate to
                    22         continue the trial, which is currently scheduled for the stacked calendar of August 24, 2020, for at
                    23         least sixty days to a date convenient to the Court. This is the first request for an extension to
                    24         continue the trial. The requested extension is sought in good faith and not for purposes of delay.
                    25         ///
                    26         ///
                    27         ///
                    28
LITTLER MENDELSON, P.C.
        ATTORNEYS AT LAW
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
                                   Case 2:17-cv-02134-APG-EJY Document 85 Filed 08/03/20 Page 2 of 2



                       1               Per the Court’s Minute Order (ECF No. 82), the parties have conferred with our respective
                       2       clients, and each other, and stipulate and agree that this case will not be trial-ready for the August 24
                       3
                               trial stack. Specifically, one of Defendants’ witnesses is presently unavailable to testify at trial, and
                       4
                               other concerns, delays and inconveniences due to the COVID-19 pandemic.
                       5
                               Dated: July 31, 2020                           Dated: July 31, 2020
                       6
                               Respectfully submitted,                        Respectfully submitted,
                       7

                       8
                               /s/ Dustin L. Clark                            /s/ Marcus B. Smith
                       9       DUSTIN L. CLARK, ESQ.                          WENDY M. KRINCEK, ESQ.
                               HOLLEY DRIGGS WALCH                            MARCUS B. SMITH, ESQ.
                    10         FINE PUZEY STEIN & THOMPSON                    LITTLER MENDELSON, P.C.
                    11         Attorney for Plaintiff                         Attorneys for Defendants
                    12

                    13                                                        ORDER
                    14
                               IT IS ORDERED: that the August 18, 2020 calendar call and August 24, 2020 trial dates are
                    15
                               vacated. Calendar call is continued to October 27, 2020 at 8:45 a.m. and jury trial is
                    16
                               continued to November 2, 2020 at 9:00 a.m. in LV Courtroom 6C before Judge Andrew P.
                    17
                               Gordon.
                    18
                                                                                     IT IS SO
                    19

                    20         4825-9674-6693.1 087825.1002                          ORDERED. Dated:

                    21                                                               August 3, 2020.
                    22
                                                                                     _______________________________________
                    23                                                               UNITED STATES DISTRICT JUDGE

                    24

                    25

                    26

                    27

                    28
LITTLER MENDELSON, P.C.
                                                                                2.
        ATTORNEYS AT LAW
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
